Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

DATED AS OF OCTOBER 12, 2016

 

AMONG

 

ADVANCED DISPOSAL SERVICES, INC.

 

STAR ATLANTIC WASTE HOLDINGS, L.P.

 

BTG PACTUAL INTERNATIONAL PORTFOLIO FUND II SPC, SEGREGATED PORTFOLIO BTGPH CORP
HEDGE

 

AND

 

CANADA PENSION PLAN INVESTMENT BOARD

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE I. INTRODUCTORY MATTERS

1

 

 

1.1

Defined Terms

1

1.2

Construction

3

 

 

 

ARTICLE II. CORPORATE GOVERNANCE MATTERS

3

 

 

2.1

Election of Directors

3

 

 

 

ARTICLE III. INFORMATION

4

 

 

3.1

Books and Records; Access

4

3.2

Sharing of Information

5

 

 

 

ARTICLE IV. GENERAL PROVISIONS

5

 

 

 

4.1

Termination

5

4.2

Notices

5

4.3

Amendment; Waiver

6

4.4

Further Assurances

6

4.5

Preemptive Rights

7

4.6

Assignment

7

4.7

Third Parties

7

4.8

Governing Law

7

4.9

Jurisdiction; Waiver of Jury Trial

7

4.10

Specific Performance

7

4.11

Entire Agreement

7

4.12

Severability

7

4.13

Table of Contents, Headings and Captions

8

4.14

Grant of Consent

8

4.15

Counterparts

8

4.16

Effectiveness

8

4.17

No Recourse

8

 

i

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement is entered into as of October 12, 2016 by and among
Advanced Disposal Services, Inc., a Delaware corporation (the “Company”), Star
Atlantic Waste Holdings, L.P. (“Star Atlantic”), BTG Pactual International
Portfolio Fund II SPC, Segregated Portfolio BTGPH Corp Hedge (“BTG”), and Canada
Pension Plan Investment Board (“CPPIB”).

 

BACKGROUND:

 

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below); and

 

WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Closing Date”), the Company and the other parties hereto wish to set
forth certain understandings between such parties, including with respect to
certain governance matters.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I.
INTRODUCTORY MATTERS

 

1.1                               Defined Terms.  In addition to the terms
defined elsewhere herein, the following terms have the following meanings when
used herein with initial capital letters:

 

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

 

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

 

“beneficially own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

“Board” means the board of directors of the Company.

 

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City (and with
respect to any CPPIB Entity, in Toronto) are authorized or required by law to
close.

 

“BTG Designee” has the meaning set forth in Section 2.1(b).

 

“BTG Entity” means each of BTG Pactual International Portfolio Fund II SPC,
Segregated Portfolio BTGPH Corp Hedge, any of its affiliates or subsidiaries and
any of its and their successors and assigns.

 

“BTG” has the meaning set forth in the Preamble.

 

“Closing Date” has the meaning set forth in the Background.

 

“Company” has the meaning set forth in the Preamble.

 

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such stock is
reclassified or reconstituted and any other common stock of the Company.

 

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

 

1

--------------------------------------------------------------------------------


 

“CPPIB” has the meaning set forth in the Preamble.

 

“CPPIB Designee” has the meaning set forth in Section 2.1(c).

 

“CPPIB Entity” means each of Canada Pension Plan Investment Board, any of its
affiliates or subsidiaries (as such term is defined in the Canada Pension Plan
Investment Board Act) and any of its and their successors and assigns.

 

“Director” means any member of the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Highstar Capital Designee” has the meaning set forth in Section 2.1(c).

 

“Highstar Capital Entity” means each of Highstar Capital L.P., Star Atlantic,
and any of their affiliates or subsidiaries and any of their successors and
assigns.

 

“IPO” has the meaning set forth in the Background.

 

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

 

“Star Atlantic” has the meaning set forth in the Preamble.

 

“Stockholder” means any of the Highstar Capital Entities, the BTG Entities and
the CPPIB Entities.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which: 
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof.  For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing member, managing director or other governing
body or general partner of such limited liability company, partnership,
association or other business entity.

 

“Total Number of Directors” means the total number of directors comprising the
Board.

 

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic,

 

2

--------------------------------------------------------------------------------


 

voting or other rights in or to such security.  When used as a noun, “Transfer”
shall have such correlative meaning as the context may require.

 

1.2                               Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.  Unless the context otherwise requires:  (a) “or” is disjunctive but
not exclusive, (b) words in the singular include the plural, and in the plural
include the singular, and (c) the words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.

 

ARTICLE II.
CORPORATE GOVERNANCE MATTERS

 

2.1                               Election of Directors.

 

(a)                                 Following the Closing Date, the Highstar
Capital Entities shall have the right, but not the obligation, to nominate to
the Board a number of designees equal to at least:  (i) a majority of the Total
Number of Directors, so long as the Highstar Capital Entities collectively
beneficially own 50% or more of the outstanding shares of Common Stock; (ii) 40%
of the Total Number of Directors, in the event that the Highstar Capital
Entities collectively beneficially own 40% or more, but less than 50%, of the
outstanding shares of Common Stock; (iii) 30% of the Total Number of Directors,
in the event that the Highstar Capital Entities collectively beneficially own
30% or more, but less than 40%, of the outstanding shares of Common Stock;
(iv) 20% of the Total Number of Directors, in the event that the Highstar
Capital Entities collectively beneficially own 20% or more, but less than 30%,
of the outstanding shares of Common Stock; and (v) 10% of the Total Number of
Directors, in the event that the Highstar Capital Entities collectively
beneficially own 5% or more, but less than 20%, of the outstanding shares of
Common Stock.  For purposes of calculating the number of directors that the
Highstar Capital Entities are entitled to designate pursuant to the immediately
preceding sentence, any fractional amounts shall automatically be rounded up to
the nearest whole number (e.g., one and one quarter (1 ¼) Directors shall equate
to two (2) Directors) and any such calculations shall be made after taking into
account any increase in the Total Number of Directors.  At the request of the
Highstar Capital Entities for so long as the Board is classified, the number of
Directors nominated by the Highstar Capital Entities in each class shall be as
nearly equal as possible.

 

(b)                                 Following the Closing Date, the BTG Entities
shall have the right, but not the obligation, to nominate to the Board one
(1) designee, so long as the BTG Entities collectively beneficially own 5% of
the outstanding shares of Common Stock.  Any person whom the BTG Entities shall
actually nominate pursuant to this Section 2.1 and who is thereafter elected to
the Board to serve as a Director shall be referred to herein as the “BTG
Designee”.

 

(c)                                  Following the Closing Date, the CPPIB
Entities shall have the right, but not the obligation, to nominate to the Board
one (1) designee, so long as the CPPIB Entities collectively beneficially own 5%
of the outstanding shares of Common Stock.  Any person whom the CPPIB Entities
shall actually nominate pursuant to this Section 2.1 and who is thereafter
elected to the Board to serve as a Director shall be referred to herein as the
“CPPIB Designee”.

 

(d)                                 In the event that the Highstar Capital
Entities have nominated less than the total number of designees the Highstar
Capital Entities shall be entitled to nominate pursuant to Section 2.1(a), the
Highstar Capital Entities shall have the right, at any time, to nominate such
additional designees to which it is entitled, in which case the Company and the
Directors shall take all necessary corporate action, to the fullest extent
permitted by applicable law (including with respect to any fiduciary duties
under Delaware law), to (x) enable the Highstar Capital Entities to nominate and
effect the election or appointment of such additional individuals, whether by
increasing the size of the Board, or otherwise and (y) to designate such
additional individuals nominated by the Highstar Capital Entities to fill such
newly-created vacancies or to fill any other existing vacancies.  Each such
person whom the Highstar Capital Entities shall actually nominate pursuant to
this Section 2.1 and who is thereafter elected to the Board to serve as a
Director shall be referred to herein as a “Highstar Capital Designee”.

 

3

--------------------------------------------------------------------------------


 

(e)           In the event that a vacancy is created or exists at any time
following the death, retirement or resignation of, or any failure to elect, any
Director designated by the Highstar Capital Entities, BTG Entities or CPPIB
Entities pursuant to this Section 2.1, the remaining Directors and the Company
shall, to the fullest extent permitted by applicable law (including with respect
to any fiduciary duties under Delaware law), cause such vacancy to be filled by
a designee of the Highstar Capital Entities, BTG Entities or CPPIB Entities, as
applicable, as soon as possible, and the Company hereby agrees to take, to the
fullest extent permitted by applicable law (including with respect to any
fiduciary duties under Delaware law), at any time and from time to time, all
actions necessary to accomplish the same.

 

(f)            The names and categories of the Directors as of the Closing Date
are set forth in Schedule 2.1(f).  The Company agrees, to the fullest extent
permitted by applicable law (including with respect to any fiduciary duties
under Delaware law), to include in the slate of nominees recommended by the
Board for future elections at any meeting of stockholders called for the purpose
of electing Directors the persons designated pursuant to this Section 2.1 (to
the extent that Directors of such nominee’s class are to be elected at such
meeting for so long as the Board is classified) and to nominate and recommend
each such individual to be elected as a Director as provided herein, and to
solicit proxies or consents in favor thereof.  The Company is entitled to
identify such individual as a Highstar Capital Designee, BTG Designee or CPPIB
Designee, as applicable, pursuant to this Agreement.

 

(g)           Notwithstanding Section 2.1(a) through (f) above, the Company
shall not be required to effect the election or appointment of designees which
Highstar Capital Entities, BTG Entities or CPPIB Entities are entitled to
nominate, if such election or appointment would result in the composition of the
Board being in violation of the independence standards under Section 303A of the
NYSE Listed Company Manual; provided however, that in the case of such a failure
to effect such election or appointment, the Company shall promptly take any
commercially reasonable effort to effect the provisions of
Section 2.1(a) through (f), including, but not limited to, resizing the Board
through the addition of new directors.

 

(h)           If, at any time, Highstar Capital Entities cease to beneficially
own the minimum percentage of outstanding shares of Common Stock necessary under
Section 2.1(a) to nominate the percentage of the Total Number of Directors then
represented by the then current Highstar Capital Designees, Highstar Capital
shall, within 30 days of the event that caused its beneficial ownership to drop
below the relevant minimum percentage, cause the necessary number of Highstar
Capital Designees to offer to resign from the Board, conditional upon acceptance
by the Board, so that the number of Highstar Capital Designees is consistent
with Highstar Capital’s new beneficial ownership percentage.

 

(i)            At such time as either the BTG Entities or the CPPIB Entities
cease to beneficially own at least 5% of outstanding shares of Common Stock, as
applicable, the BTG Entities or the CPPIB Entities shall, as applicable, within
30 days of the event that caused its beneficial ownership to drop below 5%,
cause the BTG Designee or CPPIB Designee, as applicable, to offer to resign from
the Board, conditional upon acceptance by the Board.

 

ARTICLE III.
INFORMATION

 

3.1          Books and Records; Access.  The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles.  For so long as the Highstar Capital
Entities beneficially own 5% or more of the outstanding shares of Common Stock,
the Company shall, and shall cause its Subsidiaries to, permit the Highstar
Capital Entities and their respective designated representatives, at reasonable
times and upon reasonable prior notice to the Company, to review the books and
records of the Company or any of such Subsidiaries and to discuss the affairs,
finances and condition of the Company or any of such Subsidiaries with the
officers of the Company or any such Subsidiary.  For so long as the Highstar
Capital Entities beneficially own 5% or more of the outstanding shares of Common
Stock, the Company shall, and shall cause its Subsidiaries to, provide the
Highstar Capital Entities, in addition to other information that might be
reasonably requested by the Highstar Capital Entities from time to time,
(i) direct access to the Company’s auditors and officers, (ii) copies of all
materials provided to the Company’s board of directors (or equivalent governing
body) at the same time as provided to the directors (or their equivalent) of the
Company,

 

4

--------------------------------------------------------------------------------


 

(iii) access to appropriate officers and directors of the Company at such times
as may be requested by the Highstar Capital Entities, as the case may be, for
consultation with each of the Highstar Capital Entities with respect to matters
relating to the business and affairs of the Company and its subsidiaries,
(iv) information in advance with respect to any significant corporate actions,
including, without limitation, extraordinary dividends, mergers, acquisitions or
dispositions of assets, issuances of significant amounts of debt or equity and
material amendments to the certificate of incorporation or bylaws of the Company
or any of its respective subsidiaries, and to provide the Highstar Capital
Entities, with the right to consult with the Company and its subsidiaries with
respect to such actions, and (v) to the extent otherwise prepared by the
Company, operating and capital expenditure budgets and periodic information
packages relating to the operations and cash flows of the Company and its
Subsidiaries (all such information so furnished pursuant to this Section 3.1,
the “Information”).  The Company agrees to consider, in good faith, the
recommendations of the Highstar Capital Entities in connection with the matters
on which the Company is consulted as described above.  Subject to Section 3.2,
any Highstar Capital Entity (and any party receiving Information from a Highstar
Capital Entity) who shall receive Information shall maintain the confidentiality
of such Information, and the Company shall not be required to disclose any
privileged Information of the Company so long as the Company has used its
commercially reasonable efforts to enter into an arrangement pursuant to which
it may provide such information to the Highstar Capital Entities without the
loss of any such privilege.

 

3.2          Sharing of Information.  Individuals associated with the Highstar
Capital Entities, the BTG Entities or the CPPIB Entities may from time to time
serve on the boards of directors or similar governing bodies of the Company and
its Subsidiaries.  The Company, on its behalf and on behalf of its Subsidiaries,
recognize that such individuals (i) will from time to time received non-public
information concerning the Company and its Subsidiaries, and (ii) may (subject
to the obligation to maintain the confidentiality of such information in
accordance with Section 3.1) share such information with other individuals
associated with the Highstar Capital Entities, the BTG Entities or the CPPIB
Entities, as applicable.  Such sharing will be for the dual purpose of
facilitating support to such individuals in their capacity as directors and
enabling the Highstar Capital Entities, the BTG Entities or the CPPIB Entities
(as applicable), as equityholders, to better evaluate the Company’s performance
and prospects.  The Company, on behalf of itself and its Subsidiaries, hereby
irrevocably consents to such sharing.

 

ARTICLE IV.
GENERAL PROVISIONS

 

4.1          Termination.  This Agreement shall terminate, with respect to each
group of the Highstar Capital Entities, the BTG Entities or the CPPIB Entities,
on the earlier to occur of (i) such time as such group is no longer entitled to
nominate a Director pursuant to Section 2.1(a) and (ii) upon the delivery of a
written notice by such group to the Company requesting that this Agreement
terminate with respect to such group.

 

4.2          Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) or sent by reputable overnight courier service (charges
prepaid) to the Company at the address set forth below and to any other
recipient at the address indicated on the Company’s records, or at such address
or to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party.  Notices will be deemed to have been
given hereunder when (i) sent by facsimile (receipt confirmed), (ii) delivered
personally, (iii) five (5) Business Days after deposit in the U.S. mail and one
(1) Business Day after deposit with a reputable overnight courier service.

 

The Company’s address is:

 

Advanced Disposal Services, Inc.

90 Fort Wade Road, Suite 200

Ponte Vedra, Florida 32801

Attention: General Counsel

 

with a copy (not constituting notice) to:

 

Shearman & Sterling LLP

599 Lexington Avenue

 

5

--------------------------------------------------------------------------------


 

New York, New York 10022

 

Attention: Richard B. Alsop

 

Fax: (212) 848-5085

 

 

 

The Highstar Capital Entities’ address is:

 

 

 

Highstar Capital L.P.

 

277 Park Avenue, 45th floor

 

New York, New York 10172

 

 

 

The BTG Entities’ address is:

 

 

 

BTG Pactual International Portfolio Fund II SPC, Segregated Portfolio BTGPH Corp
Hedge

 

1209 Orange Street

 

Wilmington, Delaware 19801

 

 

 

with a copy (not constituting notice) to:

 

 

 

Proskauer Rose LLP

 

Eleven Times Square

 

New York, NY 10036

 

Facsimile: (212) 969-2900

 

Attention:  Daniel I. Ganitsky

 

 

 

The CPPIB Entities’ address is:

 

 

 

Canada Pension Plan Investment Board

 

One Queen Street East

 

Suite 2500

 

Toronto, ON

 

Canada M5C 2W5

 

Attention:

Managing Director, Head of Relationship Investments

 

 

Senior Managing Director, General Counsel and Corporate Secretary

 

 

 

with a copy (not constituting notice) to:

 

 

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, NY 10022

 

Facsimile: (212) 909-6836

 

Attention:  Kevin M. Schmidt

 

 

4.3          Amendment; Waiver.  This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
other parties hereto.  Neither the failure nor delay on the part of any party
hereto to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

4.4          Further Assurances.  The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof.  To

 

6

--------------------------------------------------------------------------------


 

the fullest extent permitted by law, the Company shall not directly or
indirectly take any action that is intended to, or would reasonably be expected
to result in, any Stockholder being deprived of the rights contemplated by this
Agreement.

 

4.5          Preemptive Rights.  In the event that the Company grants any
preemptive rights with respect to its capital stock or other securities to any
Person (including any Stockholder), each Stockholder, as long as such
Stockholder has the right to nominate a Board designee pursuant to Section 2.1,
shall be entitled to preemptive rights no less favorable than those granted to
such Person, and the Company shall promptly execute any documents as may be
appropriate to evidence the grant of such rights to the Stockholders.

 

4.6          Assignment.  This Agreement will inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns.  This Agreement may not be assigned by any Stockholder without the
express prior written consent of the other parties hereto, and any attempted
assignment, without such consents, will be null and void; provided, however,
that (i) each Highstar Capital Entity shall be entitled to assign, in whole or
in part, to any other Highstar Capital Entity, (ii) each BTG Entity shall be
entitled to assign, in whole or in part, to any other BTG Entity, and (iii) each
CPPIB Entity shall be entitled to assign, in whole or in part, to any other
CPPIB Entity, in each case of the foregoing clauses (i) through (iii), without
such prior written consent any of its rights hereunder.

 

4.7          Third Parties.  Except as provided for in Section 3.2 with respect
to any Highstar Capital Entity, any BTG Entity or any CPPIB Entity, this
Agreement does not create any rights, claims or benefits inuring to any person
that is not a party hereto nor create or establish any third party beneficiary
hereto.

 

4.8          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of laws thereof.

 

4.9          Jurisdiction; Waiver of Jury Trial.  In any judicial proceeding
involving any dispute, controversy or claim arising out of or relating to this
Agreement, each of the parties hereto unconditionally accepts the jurisdiction
and venue of the Court of Chancery of the State of Delaware or, if the Court of
Chancery does not have subject matter jurisdiction over this matter, the
Superior Court of the State of Delaware (Complex Commercial Division), or if
jurisdiction over the matter is vested exclusively in federal courts, the United
States District Court for the District of Delaware, and the appellate courts to
which orders and judgments thereof may be appealed.  In any such judicial
proceeding, the parties agree that in addition to any method for the service of
process permitted or required by such courts, to the fullest extent permitted by
law, service of process may be made by delivery provided pursuant to the
directions in Section 4.2.  EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

4.10        Specific Performance.  Each party hereto acknowledges and agrees
that in the event of any breach of this Agreement by any of them, the other
parties hereto would be irreparably harmed and could not be made whole by
monetary damages.  Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to specific performance of this Agreement
without the posting of bond.

 

4.11        Entire Agreement.  This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof. 
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof or thereof other than
those expressly set forth herein and therein.  This Agreement supersedes all
other prior agreements and understandings between the parties with respect to
such subject matter.

 

4.12        Severability.  If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(i) the remainder of this Agreement shall not be affected thereby, and each
other provision hereof shall be valid and enforceable to the fullest extent
permitted by law, (ii) as to such Person or circumstance or in such jurisdiction
such

 

7

--------------------------------------------------------------------------------


 

provision shall be reformed to be valid and enforceable to the fullest extent
permitted by law and (iii) the application of such provision to other Persons or
circumstances or in other jurisdictions shall not be affected thereby.

 

4.13        Table of Contents, Headings and Captions.  The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

4.14        Grant of Consent.  Any vote, consent or approval of any entity of
each group of the Highstar Capital Entities, BTG Entities or any CPPIB Entities
hereunder shall be deemed to be given with respect to such entity if such vote,
consent or approval is given by members of such entity’s group having a
pecuniary interest in a majority of the shares of Common Stock over which all
members of such group then have a pecuniary interest.

 

4.15        Counterparts.  This Agreement and any amendment hereto may be signed
in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one Agreement (or
amendment, as applicable).

 

4.16        Effectiveness.  This Agreement shall become effective upon the
Closing Date.

 

4.17        No Recourse.  This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto or any of its past, present or future
Affiliates shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby.

 

[Remainder Of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
on the day and year first above written.

 

 

 

COMPANY:

 

 

 

 

 

ADVANCED DISPOSAL SERVICES, INC.

 

 

 

By:

 

/s/ Richard Burke

Name:

 

Richard Burke

Title:

 

CEO

 

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

 

STAR ATLANTIC WASTE HOLDINGS, L.P.

 

 

 

 

 

By Star Atlantic GP, Inc., its general partner

 

 

 

 

 

 

By:

 

/s/ Bret Budenbender

Name:

 

Bret Budenbender

Title:

 

Managing Director

 

 

 

 

 

 

 

 

BTG PACTUAL INTERNATIONAL PORTFOLIO
FUND II SPC, SEGREGATED PORTFOLIO BTGPH
CORP HEDGE

 

 

 

 

 

 

By:

 

/s/ Nandikesh Anilkumar Dixit

Name:

 

Nandikesh Anilkumar Dixit

Title:

 

Attorney in fact

 

 

 

 

 

 

By:

 

/s/ Gabriel Femando Barretti

Name:

 

Gabriel Femando Barretti

Title:

 

Attorney in fact

 

 

 

 

 

CANADA PENSION PLAN INVESTMENT BOARD

 

 

 

 

 

 

By:

 

/s/ Eric Wetlaufer

Name:

 

Eric Wetlaufer

Title:

 

Senior Managing Director & Global Head of Public Market Investments

 

 

 

 

 

 

By:

 

/s/ Scott Lawrence

Name:

 

Scott Lawrence

Title:

 

Managing Director, Head of Relationship Investments

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(f)

 

Initial Designated Directors as of the Closing Date

 

Director

 

Designee

Bret Budenbender

 

Highstar Capital Designee

Christopher Beall

 

Highstar Capital Designee

John Miller

 

Highstar Capital Designee

Jared Parker

 

Highstar Capital Designee

Matthew Rinklin

 

Highstar Capital Designee

Sergio Pedreiro

 

BTG Designee

Michael Koen

 

CPPIB Designee

Richard Burke

 

 

B. Clyde Preslar

 

 

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------